Per curiam.
Because Sharon Mack did not file an answer to the formal complaint of the State Bar, the special master entered findings of fact and conclusions of law by default, ruling that Mack had violated Standards 21, 22, 44, and 68 of Bar Rule 4-102. The formal complaint had alleged that Mack twice dismissed without permission her client’s civil action for money damages, then failed to return her client’s files, as a result of which her client has not recovered any damages although he suffered physical injuries. The review panel of the State Disciplinary Board has recommended that Mack be disbarred because of that misconduct, because of similar misconduct in an unrelated case, and because of Mack’s failure to respond to disciplinary authorities in this case. We agree and hereby disbar Sharon Mack from the practice of the law in Georgia. Additionally, this Court reminds her of her duties under Bar Rule 4-219 (c) to timely notify all clients of her inability to represent them, to take all actions necessary to protect the interests of her clients, and to certify to this Court that she has satisfied the requirements of such rule.

Disbarred.


All the Justices concur.